Title: List of Officers and Men Who Have Received One Month’s Pay, [7 September 1781]
From: Hamilton, Alexander
To: 


[Head of Elk, Maryland, September 7, 1781]





Whole Amount

Names
Company
Regiment
Dol 
90th

Thads Weed Capt

Colo Swift
50

2nd
Cornelius Russell Lt
Capt Weed
Colo Swift
32

2nd
William Lord Ensn
Selden
Butler
25

4th
Thomas Warson Sergt
Strong
Swift
10

2nd
Joseph Whipple
Morris
Swift
10

2nd

Luther Page
Ten Eyke
Butler
10

4th
James Bradley
Selden
Butler
10

4th
Isaac Olmsted Corpl
Weed
Swift
7
30
2nd
Charles Porter  do
Walker
Webb
7
30
3rd
Harmon Rose Corpl
Reed
Butler
7
30
4th
Isaiah Atkins  Do
Munson
Butler
7
30
4th
Rufus Holdridge  Drum
Reed
Butler
7
30
4th
Oliver Mun  Fife
Humphrey
Butler
7
30
4th
David Bradley
Selden
Butler
6
60
4th
Benjn Brown
Hopkins
Webb
6
60
3rd
Willm. Batison
Wright
Swift
6
60
2nd
Joseph Batison
Converse
Swift
6
60
2nd
Artimus Bloget
Selden
Butler
6
60
4th
David Chester
Riley
Webb
6
60
3rd
Willm Carr
Ten Eyke
Butler
6
60
4th
Jonah Carter
Baldwin
Swift
6
60
2nd
Joseph Cheney
Riley
Webb
6
60
3d
Stephen Batison
Converse
Swift
6
60
2nd
Joseph Cole
Lay
Butler
6
60
4th
Daniel Davis
Hopkins
Webb
6
60
2nd
Joseph Elwood
Monson
Butler
6
60
4th
Daniel Fin
Strong
Swift
6
60
2nd
Samuel Furgo
Williams
Webb
6
60
3d
Thomas Green
Wright
Swift
6
60
2nd
David Headon
Walker
Webb
6
60
3d
Eli Hull
Ten Eyke
Butler
6
60
4th
Jedediah Hibbard
Munson
Butler
6
60
4th
Jabez Lewis
Baldwin
Swift
6
60
4th
Abner Lilly
Starr
Butler
6
60
4th
Seth Montigue
Hopkins
Webb
6
60
3d
Henry McLane
Selden
Butler
6
60
4th
Samuel Price
Billings
Swift
6
60
2d
Azor Patchen
Morris
Swift
6
60
2nd
Jesse Rice
Morris
Swift
6
60
2nd
Newcomb Raymond
Converse
Swift
6
60
2nd

Willm Short
Buckley
Webb
6
60
3d
Benjn Scofield
Chaimberlin
Swift
6
60
2nd
Asa Solomon
Starr
Butler
6
60
4th
Henry Stish
Lay
Butler
6
60
4th
Willm Sedgwick
Weed
Swift
6
60
2nd
Nathan Tubbs
Ryley
Webb
6
60
3d
Amos Tharpp
Butler
Butler
6
60
4th
Moses Woster
Baldwin
Swift
6
60
2nd
John Wheler
Riley
Webb
6
60
3d
James Wilman
Billings
Swift
6
60
2nd
Daniel Welch
Converse
Swift
6
60
2nd
Hesekiah Wealey
Strong
Swift
6
60
2nd
Lemuel Willis
Monson
Butler
6
60
4th
Ephraim Watkin
Chamberlin
Swift
6
60
2nd
Ebenezer Young
Weed
Swift
6
60
2nd
James L. Dean
Selden
Butler
6
60
4th
Daniel Woodard
Reed
Butler
6
60
4th




£484
30
Total

